



 
SUPPLEMENT dated as of February 5, 2008 (this “Supplement”), to the Collateral
Agreement dated as of September 20, 2006 (as amended, restated, supplemented,
waived or otherwise modified from time to time, the “Collateral Agreement”),
among BERRY PLASTICS CORPORATION (formerly known as Berry Plastics Holding
Corporation, the “Issuer”), WELLS FARGO BANK, N.A., as collateral agent (in such
capacity, the “Collateral Agent”) for the Secured Parties (as defined therein),
CAPTIVE HOLDINGS, INC., CAPTIVE PLASTICS, INC., CAPLAS NEPTUNE, LLC, CAPLAS LLC,
and GRAFCO INDUSTRIES LIMITED PARTNERSHIP (each, a “New Subsidiary” and
collectively, the “New Subsidiaries”).
 
A. Reference is made to (i) the Indenture dated as of September 20, 2006 (as
amended, supplemented or otherwise modified from time to time, the “Indenture”)
by and between the Issuer and Wells Fargo Bank, N.A. as Trustee (the “Trustee”)
providing for the issuance of the Issuer’s 8 7/8 % Second Priority Senior
Secured Fixed Rate Notes due 2014 in the aggregate principal amount of
$525,000,000 and Second Priority Senior Secured Floating Rate Notes due 2014 in
the aggregate principal amount of $225,000,000 and (ii) the Purchase Agreement
dated as of September 15, 2006 (as amended, restated, supplemented, waived or
otherwise modified from time to time, the “Purchase Agreement”), among BPC
Acquisition Corp., the several parties named in Schedule I thereto (the “Initial
Purchasers”) and, upon the consummation of the merger on the date of the
Collateral Agreement, the Issuer (formerly BPC Holding Corporation) and the
Subsidiary Parties thereto.
 
B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Indenture and the Collateral Agreement
referred to therein.
 
C. The Pledgors have entered into the Collateral Agreement in order to induce
the Trustee to enter into the Indenture and the Initial Purchasers to purchase
the Notes. Section 7.16 of the Collateral Agreement provides that additional
Subsidiaries may become Subsidiary Parties under the Collateral Agreement by
execution and delivery of an instrument in the form of this Supplement.  Each
undersigned New Subsidiary is executing this Supplement in accordance with the
requirements of the Indenture that each become a Subsidiary Party under the
Collateral Agreement as consideration for credit previously extended to the
Issuer.
 
Accordingly, the Collateral Agent and the New Subsidiaries agree as follows:
 
SECTION 1. In accordance with Section 7.16 of the Collateral Agreement, each New
Subsidiary by its signature below shall become a Subsidiary Party and a Pledgor
under the Collateral Agreement with the same force and effect as if originally
named therein as a Subsidiary Party and a Pledgor, and each New Subsidiary
hereby (a) agrees to all the terms and provisions of the Collateral Agreement
applicable to it as a Subsidiary Party and a Pledgor thereunder and (b)
represents and warrants that the representations and warranties made by it as a
Pledgor thereunder are true and correct, in all material respects, on and as of
the date hereof.  In furtherance of the foregoing, each New Subsidiary, as
security for the payment and performance in full of the Obligations (as defined
in the Collateral Agreement), does hereby create and grant
 

 
 

--------------------------------------------------------------------------------

 

SECTION 2. to the Collateral Agent, for the benefit of the Secured Parties, a
security interest in and Lien on all of each New Subsidiary’s right, title and
interest in and to the Collateral (as defined in the Collateral Agreement) of
each New Subsidiary.  Each reference to a “Subsidiary Party” or a “Pledgor” in
the Collateral Agreement shall be deemed to include each New Subsidiary.  The
Collateral Agreement is hereby incorporated herein by reference.
 
SECTION 3. Each New Subsidiary represents and warrants to the Collateral Agent
and the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, subject to (i)
the effects of bankruptcy, insolvency, moratorium, reorganization, fraudulent
conveyance or other similar laws affecting creditors’ rights generally,
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law) and (iii) implied covenants of
good faith and fair dealing.
 
SECTION 4. This Agreement may be executed in two or more counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute but one contract.  This Supplement shall become effective when (a)
the Collateral Agent shall have received a counterpart of this Supplement that
bears the signature of each New Subsidiary and (b) the Collateral Agent has
executed a counterpart hereof.
 
SECTION 5. Each New Subsidiary hereby represents and warrants that (a) set forth
on Schedule I attached hereto is a true and correct schedule of the location of
any and all Article 9 Collateral of each New Subsidiary as of the date hereof,
(b) set forth on Schedule II attached hereto is a true and correct schedule of
all the Pledged Securities of each New Subsidiary and (c) set forth under its
signature hereto is the true and correct legal name of each New Subsidiary, its
jurisdiction of formation and the location of its chief executive office.
 
SECTION 6. Except as expressly supplemented hereby, the Collateral Agreement
shall remain in full force and effect.
 
SECTION 7. THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER
THIS SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK.
 
SECTION 7. In the event any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Collateral Agreement shall not in any way be affected or
impaired thereby.  The parties shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
 
SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 7.01 of the Collateral Agreement.
 

 
 

--------------------------------------------------------------------------------

 

SECTION 9. Each New Subsidiary agrees to reimburse the Collateral Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, disbursements and other charges of counsel for the
Collateral Agent.
 
IN WITNESS WHEREOF, the New Subsidiaries and the Collateral Agent have duly
executed this Supplement to the Collateral Agreement as of the day and year
first above written.
 

 
 

--------------------------------------------------------------------------------

 

THE NEW SUBSIDIARIES:


CAPTIVE HOLDINGS, INC.




By: /s/  Jeffrey Thompson___________
Name: Jeffrey Thompson
Title: Authorized Signatory


Legal Name: Captive Holdings, Inc.
Jurisdiction of Formation: Delaware
Location of Chief Executive Office:
251 Circle Drive North,
Piscataway, NJ  08854
 


 
CAPTIVE PLASTICS, INC.




By: /s/  Jeffrey Thompson___________
Name: Jeffrey Thompson
Title: Authorized Signatory


Legal Name: Captive Plastics, Inc.
Jurisdiction of Formation: New Jersey
Location of Chief Executive Office:
251 Circle Drive North,
Piscataway, NJ  08854




CAPLAS NEPTUNE, LLC




By: /s/  Jeffrey Thompson___________
Name: Jeffrey Thompson
Title: Authorized Signatory


Legal Name: Caplas Neptune, LLC
Jurisdiction of Formation: Delaware
Location of Chief Executive Office:
251 Circle Drive North,
Piscataway, NJ  08854





 
 

--------------------------------------------------------------------------------

 

CAPLAS LLC




By: /s/  Jeffrey Thompson___________
Name: Jeffrey Thompson
Title: Authorized Signatory


Legal Name: Caplas LLC
Jurisdiction of Formation: Delaware
Location of Chief Executive Office:
251 Circle Drive North,
Piscataway, NJ  08854




GRAFCO INDUSTRIES LIMITED PARTNERSHIP


By: Caplas Neptune, LLC
       its General Partner
    By: /s/  Jeffrey Thompson___________
    Name: Jeffrey Thompson
    Title: Authorized Signatory


Legal Name: Grafco Industries Limited Partnership
Jurisdiction of Formation: Delaware
Location of Chief Executive Office:
251 Circle Drive North,
Piscataway, NJ  08854
 


 
 


 



 
 

--------------------------------------------------------------------------------

 

WELLS FARGO BANK, N.A., as Collateral Agent




By:  /s/  Joseph P. O’Donnell
Name: Joseph P. O’Donnell
Title: Vice President

 
 

--------------------------------------------------------------------------------

 
